Citation Nr: 0843906	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-36 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Maine Veterans Services


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral sensory hearing loss and 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board finds that additional development is needed prior 
to further disposition of the claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A.  § 5103A(d); 38 C.F.R. § 
3.159 (c)(4) (2008); Robinette v.  Brown, 8 Vet. App. 69 
(1995).  

Service medical records show that the veteran served as an 
ammunition storage specialist from August 1971 to August 
1973.  At his entrance examination, the audiometric testing 
data showed that the veteran's hearing was normal.  The 
audiometric testing data at separation from service showed 
worsening at some frequencies, but did not meet the criteria 
to be considered a disability for VA purposes.  38 C.F.R. 
§ 3.385 (2008)..  The veteran's service medical records are 
negative for a diagnosis or complaint of bilateral hearing 
loss or tinnitus.  

The veteran underwent VA audiological examination in October 
2006.  The veteran reported experiencing hearing loss from 
1972 to 1973 due to firing weapons with his right hand 
without using hearing protection.  Following his military 
service, the veteran reported working as a gas attendant, 
construction truck driver, and a lineman.  He complained of 
constant tinnitus in each ear, which worsened with time.  He 
attributed his tinnitus to storing ammunition in bunkers with 
a large fork lift.  The examiner was requested to render an 
opinion as to whether it is at least as likely as not that 
the veteran's hearing loss and tinnitus were due to his 
military service.  Although the examiner provided a diagnoses 
of a mild to moderately severe sensory hearing loss in both 
ears and bilateral constant tinnitus, the examiner failed to 
render an opinion as to whether the veteran's current 
bilateral hearing loss and tinnitus are related to noise 
exposure during the veteran's period of active service.   

Accordingly, it remains unclear to the Board whether the 
veteran's bilateral hearing loss and tinnitus are 
etiologically related to his service, or whether an 
alternative etiology is more likely.  Further, once the 
Secretary undertakes the effort to provide an examination 
when developing a service-connection claim, even if not 
statutorily obligated to do so, he must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Daves v. Nicholson, 21 Vet.App. 46 
(2007)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination.  The claims file 
should be reviewed by the examiner and the 
review should be noted in the examination 
report.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss or 
tinnitus is etiologically related to the 
veteran's period of active service or 
exposure to noise during service.  The 
examiner should discuss the veteran's pre-
service, in-service, and post-service 
noise exposure.  The examiner should 
specifically consider the veteran's duties 
in service.  If necessary, the examiner 
should reconcile the opinion with the 
other medical opinions of record.  The 
rationale for all opinions expressed 
should be provided.

2.  Then, readjudicate the claim.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate period for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

